Citation Nr: 0420356	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-00 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the veteran filed a timely substantive appeal.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to July 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Regional Office 
(RO) that denied the veteran's claim that there was clear and 
unmistakable error (CUE) in the October 1948 rating action 
that reduced the evaluation that was in effect for the 
veteran's service-connected psychiatric disability from 30 
percent to noncompensable.  In a statement dated in May 2001, 
the veteran, through his representative, asserted that there 
was CUE in the October 1948 rating decision.  In a decision 
dated in September 2002, the Board observed that the veteran 
had submitted a timely notice of disagreement with the 
September 2001 rating decision, but that the RO had not 
issued a statement of the case.  Accordingly, this matter was 
remanded to the RO, which was directed to furnish that 
document to the veteran.  A statement of the case addressing 
the issue of whether there was CUE in the October 1948 rating 
action was issued on November 18, 2002.  

By letter dated in April 2004, the Board advised the veteran 
that his claim would be adjudicated on the basis of whether 
he had submitted a timely substantive appeal concerning the 
claim of CUE in the October 1948 rating action.  No response 
was received.  

In a statement received in January 2003, the veteran's 
representative asserted that there was CUE in a November 1949 
rating action.  Since this matter has not been developed or 
certified for appeal, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  By letter dated September 21, 2001, the RO informed the 
veteran that his claim as to whether there was CUE in the 
October 1948 rating action had been denied.

2.  The veteran filed a notice of disagreement with this 
decision in April 2002, and a statement of the case was 
issued on November 18, 2002.

3.  The RO did not receive any communication from the veteran 
capable of being construed as a substantive appeal with the 
RO action until February 5, 2003, more than 60 days following 
the issuance of the November 18, 2002 statement of the case, 
and more than one year following the September 2001 
notification letter.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal 
following the issuance of the November 2002 statement of 
case, which was relative to the issue of whether there was 
CUE in the October 1948 rating decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  Thus, the Board concludes 
that no further action is necessary under the VCAA.  

By rating action dated in September 2001, the RO denied the 
veteran's claim that there was CUE in the October 1948 rating 
action.  

The veteran was notified of this determination by a letter 
dated September 21, 2001.  This letter also advised him of 
his appellate rights.

The veteran submitted a notice of disagreement with the 
September 2001 rating decision in April 2002.

As noted above, in its September 2002 decision, the Board 
directed the RO to issue a statement of the case concerning 
the issue of whether there was CUE in the October 1948 rating 
action.

The RO issued the statement of the case concerning the claim 
of whether there was CUE in the October 1948 rating action on 
November 18, 2002.  The cover letter sent with the statement 
of the case informed the veteran that if he decided to 
continue his appeal, he had to file a formal appeal, and that 
he could do so by completing and filing a VA Form 9.  He was 
notified to read the instructions that come with that form as 
they told him what he needed to do, and how much time he had 
to do it, if he wanted to continue his appeal.  

The instructions that accompanied the statement of the case 
noted that there were three different ways to calculate how 
much time the veteran had to complete and file the VA Form 9.  
The one that applied to him was the one that gave him the 
most (emphasis in original) time.  The Board notes that only 
two of the ways were applicable to the veteran:  (a) one year 
from the day the local VA office mailed him the notice of the 
decision he was appealing; and (b) 60 days from the day that 
the local VA office mailed the statement of the case.

The next communication from the veteran or his representative 
was a statement received on January 9, 2003 in which the 
representative argued that there was CUE in a November 1949 
rating decision.

A statement dated September 24, 2002, was received by the 
Board on February 5, 2003.  The veteran's representative 
addressed the issue of whether there was CUE in the October 
1948 rating action.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or determinations 
being appealed.  To the extent feasible, the argument should 
be related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  38 C.F.R. § 20.202.

The question in this case turns on when a substantive appeal 
was filed, with respect to the issue of whether there was CUE 
in the October 1948 rating action.  It is not disputed that 
the veteran promptly submitted a notice of disagreement with 
the September 2001 rating decision and the RO furnished the 
veteran a statement of the case relative to that issue in 
November 2002.  The Board concedes that a statement was 
received from the veteran's representative within sixty days 
of the issuance of the statement of the case.  The fact 
remains, however, that the January 2003 letter from the 
veteran's representative only mentioned CUE in the November 
1949 rating action.  No reference was made to the October 
1948 rating decision which was the subject of the underlying 
claim.  Accordingly, the letter received in January 2003 
cannot be construed as a substantive appeal with respect to 
the September 2001 rating action.  

The Board acknowledges that the September 24, 2002 statement 
from the veteran's representative was received on February 5, 
2003, and addressed the underlying issue in this case, that 
is, CUE in the October 1948 rating action.  (The Board notes 
that the statement actually mentioned a December 1948 rating 
decision, but no such decision is of record, and from the 
language used in the statement, it is apparent the veteran's 
attorney was referring to the October 1948 rating decision 
that reduced the evaluation assigned for the veteran's 
service-connected psychiatric disability.)  It is evident, 
however, that this statement was not received within 60 days 
of the statement of the case.  In this regard, the Board 
observes that it was dated September 24, 2002, prior to the 
issuance of the statement of the case.  Moreover, it was 
filed more than sixty days following the statement of the 
case and more than one year following the notification of the 
September 2001 rating decision.  Therefore, the Board 
concludes that the veteran did not file a timely substantive 
appeal, as prescribed by law, following the issuance of the 
November 2002 statement of the case.  Accordingly, the appeal 
is denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The issue of whether the veteran filed a timely substantive 
appeal with the RO's September 2001 rating decision is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



